Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This office action has been issued in response to arguments/amendments filed on 01/12/2022. Claims 21-40 are presented for examination.

Response to Arguments
1.	In response to applicant’s amendment regarding the double patenting rejection filed on 01/12/2022 as recited in pages 12-13, have been fully considered but they are not persuasive. The examiner maintained rejection set forth in previous office action. 
Examiner respectfully points out that the claim comparison table clearly shows that each element of claim 21 of the instant application is in the claim 1 of the Patent # 10,841,100. Other independent claims 32 and 33 of the instant application having similar features as claim 21 with minor wording change due to different statutory class, thus the same response applies as to claim 21. Examiner further shows in below table the highlighted features of claim 21 of the instant application and claim 1 of the patent 10,841,100 are similar.
Instant Application # 17/068,394
US Patent # 10,841,100

An apparatus, comprising: 
a communications unit; 
a storage unit storing instructions; 

and at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to: 
obtain a first commitment value associated with an exchange of data and 







a first digital signature applied to at least the first commitment value; 
a verification of the first digital signature, 

apply a second digital signature to commitment data that includes the first commitment value and a second commitment value representative of the first digital signature; and 
transmit, via the communications unit, the commitment data and the second digital signature to a computing system, 





the computing system being configured to perform operations that, based on a verification of the second digital signature, 
generate an element of a distributed ledger that includes the commitment data and the second digital signature.

An apparatus, comprising: 
a communications unit; 
a storage unit storing instructions; 
and at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to: 
obtain information associated with an exchange of data, the data exchange being capable of initiation by the apparatus in response to an occurrence of a triggering event, and the information comprising parameter values that characterize the data exchange, first commitment values representative of the parameter values, and 
a first digital signature applied to the parameter values and the first commitment values; 
a verification of the first digital signature, store the information within a portion of the storage unit and apply a second digital signature to commitment data that includes the first commitment values and a second commitment value representative of the first digital signature; and generate and transmit, via the communications unit, a first signal that includes the commitment data and the second digital signature to a computing system, the first signal comprising additional information that causes the computing system to execute instructions included within a distributed ledger, and the executed instructions causing the computing system to perform operations that, in response to a verification of the 101 Attorney Docket No.: G4144-00265 second digital signature, generate an element of distributed ledger that includes the commitment data and the second digital signature.


Therefore, the double patenting rejection is appropriate and maintained.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims of Patent # 10,841,100 contains every element of claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. See the claim comparison below.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Comparison
Instant Application # 17/068,394
US Patent # 10,841,100

An apparatus, comprising: a communications unit; 
a storage unit storing instructions; and at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to: 
obtain a first commitment value associated with an exchange of data and a first digital signature applied to at least the first commitment value; 








based on a verification of the first digital signature, apply a second digital signature to commitment data 

An apparatus, comprising: 
a communications unit; 
a storage unit storing instructions; and at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to: 
obtain information associated with an exchange of data, the data exchange being capable of initiation by the apparatus in response to an occurrence of a triggering event, and the information comprising parameter values that characterize the data exchange, first commitment values representative of the parameter values, and a first digital signature applied to the parameter values and the first commitment values; 
in response to a verification of the first digital signature, store the 









Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300. 

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432